Title: To James Madison from James Leander Cathcart, 28 December 1801
From: Cathcart, James Leander
To: Madison, James


					
						Dispatch No. 14
						Sir
						Leghorn Decr. 28th. 1801—
					
					Permit me the honor to forward for your perusal the enclosed papers which will inform you of 

the trifling occurrences since my last.  We are amazingly fortunate that none of our merchant vessels 

have been captured as one of the Tripoline Cruisers has been as far to the westward as Carthagene.  At 

this inst. the President is at Toulon the Washington is at Naples the Philadelphia is stationed off Tripoli to 

touch occasionally at Malta Tunis & Syracuse & Captn. Saml. Barron inform’d me that the Essex is 

stationed near Gibraltar to prevent the two Tripoline Cruisers from sliping out to sea.  The Washington is 

expected here daily to take all the vessels under convoy that may be ready to sail which for the present 

will insure the safety of our Commerce & the Philadelphia appearing before Tripoli will convince the 

Bashaw that we have not raised the blockade & probably will prevent his warriors from risqueing a second 

encounter with Lieutenant Sterret.  Considering the season of the year it was impossible for our 

Comodore to have made his arrangements more judicious than he has done which have fully answer’d 

every expectation by giving security to our commerce which at this moment is very considerable in this 

sea.
					A few days ago I saw a letter from Mr. OBrien at Algiers to Mr. Appleton dated the 5th. inst. 

which informs him that all our arrears up to the year 1801 are paid in stores & cash and Mr. Eaton in his 

last communications seems to be under no apprehension from that Regency."  Thus has the appearance 

of our ships of War in part answer’d the end contemplated by government in sending them into the sea.  

Our future security now depends upon the manner we settle our affairs with Tripoli as both the other 

Regencys will take precedent & example from our Negociation with that Paltry nest of Pirates.
					Waiting with impatience for instructions from the President in the lively hope that the 

destruction of Tripoli is decreed in just detestation of the iniquity of its government and flattering myself 

that the new world will teach the old how to negociate with Tyrants, I beg leave to subscribe myself with the 

greatest respect Sir Your most Obnt. Hble Servt.
					
						James Lear. Cathcart
					
					
						Enclosed I take the Liberty to forward a letter from Captn. Barron to the Secretary of the Navy.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
